Citation Nr: 1515551	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date earlier than May 11, 2010, for the grant of a 10 percent evaluation for degenerative joint disease of the fifth digit of the right hand, with strain, dominant extremity (right fifth finger disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1984.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was scheduled for a hearing before the Board at the RO in April 2013, but he failed to appear for that proceeding.  He has not requested that the hearing be rescheduled or provided good cause.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain additional documents relevant to the appeal, including VA treatment records, some of which are duplicative of those considered by the Agency of Original Jurisdiction (AOJ) in relation to the claim on appeal, as well as a November 2014 written appellate brief contained in VBMS.  Additional VA treatment records were added to the electronic claims files for the adjudication of a recent increased evaluation claim.  On review, these records show ongoing VA treatment and complaints that remain the same as those established in other records reviewed by the AOJ in connection with the claim decided herein.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO granted service connection for the right fifth finger and assigned a noncompensable evaluation effective from September 16, 2005.  In a July 2006 rating decision, the RO reconsidered the claim on the basis of additional evidence and continued the noncompensable evaluation.  The Veteran expressed disagreement with the July 2006 rating decision as to the initial evaluation assigned, but he did not perfect an appeal within the applicable time period.  The April 2006 and July 2006 rating decisions became final.

2.  Following the July 2006 rating decision, the Veteran first filed a claim for an increased evaluation for the right fifth finger disability on February 3, 2009.  In a June 2009 rating decision, the RO denied that claim.  The Veteran did not express disagreement with that decision within the one-year period thereafter, but he did request an increased evaluation in a May 11, 2010, telephone call to the VA.

3.  In an August 2010 rating decision, the RO increased the evaluation for the right fifth finger disability to 10 percent, effective from May 11, 2010, based on the findings of a June 2010 VA examination.  The Veteran perfected an appeal as to the effective date assigned in the August 2010 decision.

4.  Because the June 2010 VA examination was conducted within the one-year appeal period for the June 2009 rating decision and resulted in an increase to the right fifth finger disability, it is new and material evidence as to the February 2009 original claim for increase and is considered as having been filed in connection with that claim.

5.  The date entitlement arose for the award of an increased 10 percent evaluation for the Veteran's right fifth finger disability was May 11, 2010, which is later than the February 2009 original claim for increase.  It was not factually ascertainable for the one-year period prior to the February 2009 claim that the Veteran's right fifth finger disability met the criteria for a compensable evaluation.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 2010, for the grant of a 10 percent evaluation for degenerative joint disease of the fifth digit of the right hand, with strain, dominant extremity, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of an increased evaluation.  The courts have held, and VA's General Counsel has agreed, that, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  He was provided an opportunity to appear for a Board hearing, but he failed to appear for that proceeding without explanation.  In addition, the Veteran was afforded VA examinations in connection with his increased evaluation claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran seeks an effective date earlier than May 11, 2010, for the grant of a 10 percent evaluation for service-connected degenerative joint disease of the fifth digit of the right hand, with strain, dominant extremity.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In addition, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  When new and material evidence is received during the appeal period, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  In other words, when evidence under 38 C.F.R. § 3.156(b) is received during the appeal period following a disallowance, resulting in a later grant of an increased evaluation, the rating decision does not become final; the date of receipt of the claim for effective date purposes is based on the date of the original claim for increase.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (38 C.F.R. § 3.156(b) "requires that any subsequent decision based on such evidence relate back to the original claim"); Young v. Shinseki, 22 Vet. App. 461, 474 (2009) (Lance, J., concurring) (noting that if new and material evidence received before a rating decision is final, VA should "issue a new RO decision that relates back to the original claim for purposes of preserving the initially assigned effective date and the application of the extant rating provisions") (emphasis in original); VAOPGCPREC 12-98 (Sept. 23, 1998).

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that May 11, 2010, is the proper date for the grant of a 10 percent evaluation for the right fifth finger disability.

Historically, the Veteran filed a claim of entitlement to service connection for the right fifth finger disability in his original claim for compensation in September 2005.  In an April 2006 rating decision, the RO granted the claim and assigned a noncompensable evaluation effective from September 16, 2005.  In a July 2006 rating decision, the RO reconsidered the claim on the basis of additional evidence and continued the noncompensable evaluation.  The Veteran expressed disagreement with the July 2006 rating decision as to the initial evaluation assigned, but he did not perfect an appeal within the applicable time period.  Therefore, the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran has indicated that he is entitled to "back pay . . . from the original date [he] filed [his] first claim."  See May 2011 notice of disagreement.  However, the initial service connection claim for this disability was no longer pending following the RO's adjudication of the claim in the July 2006 rating decision and the Veteran's subsequent failure to perfect his appeal.  See 38 C.F.R. § 3.160(c) (defining a "pending claim" as a formal or informal application that has not been finally adjudicated).  In addition, the Veteran and his representative have not alleged CUE in these decisions.  Based on the foregoing, the Board concludes that the April 2006 and July 2006 rating decisions are final, and there is no outstanding CUE motion.  

Following the July 2006 rating decision, the Veteran first filed a claim for an increased evaluation on February 3, 2009.  The record does not contain any earlier communication indicating an intent to file a claim.  In a June 2009 rating decision, the RO denied the claim.  The Veteran did not express disagreement with that decision within the one-year period thereafter; however, he did request an increased evaluation in a May 11, 2010, telephone conversation with the RO.  The RO treated this communication as a new claim.  See May 2010 report of general information.  In an August 2010 rating decision, the RO increased the evaluation for the right fifth finger disability to 10 percent, effective from May 11, 2010, based on the findings of a June 2010 VA examination.  The Veteran perfected an appeal as to the effective date assigned in the August 2010 rating decision.

On review, the Board finds that the May 2010 record of the Veteran's telephone conversation with VA does not constitute a notice of disagreement (NOD) to the June 2009 rating decision, as the Veteran simply expressed his intent to file an increased evaluation claim at that time.  See 38 C.F.R. § 20.201 (notice of disagreement must be in terms which can be reasonably construed as disagreement with a determination and a desire for appellate review).

Indeed, the regulations pertaining to effective dates make it clear that a claim as opposed to a NOD may be filed within the one-year appellate period and, where such a claim is ultimately granted based on evidence submitted within the appeal period, special effective date rules govern the establishment of the effective date for the award of benefits.  In particular, those regulations provide that the effective date of an award based on new and material evidence other than service department records that is submitted within the appeal period or prior to an appellate decision will be as though the former decision had never been rendered. 38 C.F.R. § 3.400(q)(1)(i), 38 C.F.R. § 3.156(b).  Thus, VA regulations specifically contemplate that a claim to reopen a previous decision may be filed within an appeal period of a decision denying a claim, as distinguished from an NOD filed with that decision.

Nevertheless, the Board finds that the June 2009 rating decision was not final.  In this regard, the Veteran was afforded a VA examination in June 2010 within one year of the June 2009 rating decision.  The RO granted the 10 percent evaluation on the basis of this VA examination, considering the Veteran's report suggesting an increase in the disability during the prior month.  Based on the foregoing, the Board finds that the June 2010 VA examination is new and material evidence as to the original February 2009 claim for an increased evaluation and is considered as having been filed in connection with that claim.  38 C.F.R. § 3.156; Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005) ("new and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a)).  As such, the date of the claim is considered to be February 3, 2009.

Thus, the remaining issue is whether a factually ascertainable increase in the disability arose prior to May 11, 2010, including the one-year period prior to the February 2009 claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

The Veteran's right fifth finger disability is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5010.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  In addition, as demonstrated by the evidence of record, the Veteran is right-handed.  As such, major finger disability ratings are applicable.  38 C.F.R. § 4.69.

Diagnostic Code 5010 indicates that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered a group of minor joints.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5227, a noncompensable evaluation is warranted for unfavorable or favorable ankylosis of the ring or little finger.  With ankylosis, consideration is also given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  See Note to 38 C.F.R. § 4.71a, Diagnostic Code 5227.

Under Diagnostic Code 5230, a noncompensable evaluation is warranted for any limitation of motion of the ring or little finger.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note (1).

For evaluation of ankylosis of the index, long, ring, and little fingers, if both the MP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

Under Diagnostic Code 5156, a 10 percent evaluation is warranted for amputation of the little finger, without metacarpal resection, at the PIP joint or proximal thereto.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.

In regard to the date of entitlement, the August 2010 rating decision awarded the 10 percent evaluation based on the findings of increased symptomatology that more nearly approximated a compensable evaluation.  The record shows that the Veteran had long-standing complaints of pain in the right fifth finger, as well as some decreased motion and swelling and tenderness at times.  X-ray testing had also revealed degenerative joint disease in the interphalangeal joint.  See, e.g., September 2005, January 2006 (x-ray), November 2006; February 2009 VA treatment records; March 2006 and April 2009 VA examination reports.  On the April 2009 VA examination, sensation was intact with good strength and dexterity, and there were no neurologic findings; it was noted that the only abnormality was at the IP joint of the fifth digit (decreased range of motion).  A July 2009 VA treatment record shows that EMG testing yielded normal results.  Reported numbness in the Veteran's right upper extremity was ultimately attributed to nonservice-connected cubital tunnel syndrome.  See, e.g., September 2011 VA treatment records.  On the June 2010 VA examination, it was noted that the Veteran had additional symptomatology of patchy decreased sensation around the finger.

Based on the foregoing, the Board finds that an increase in the Veteran's right fifth finger disability was not shown until at least May 2010, after the claim for increase was filed.  Indeed, the disability picture, including the Veteran's own statements, had remained substantially consistent in the time prior to May 2010, as discussed above.  In addition, the Veteran's May 2010 statement that he intended to file an increased evaluation (as opposed to expressing disagreement with the June 2009 rating decision continuing the noncompensable evaluation) indicates that he was reporting an increase in the severity of the disability at that time; this report is supported by the objective findings on the June 2010 VA examination, including a new finding of decreased sensation attributable to the service-connected disability. 

Parenthetically, the Board notes that it considered whether an increase in the right fifth finger disability was shown under the various potentially applicable Diagnostic Codes in this case.  While 38 C.F.R. § 4.59 indicates that painful motion of a joint should be recognized by a rating equivalent to at least the minimum compensable rating for the joint, the rating schedule does not provide for a compensable evaluation for any limitation of motion of the little finger joint.  The single finger rating criteria provide for a compensable evaluation for a little finger disability only when there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis), which was not shown in this case for the relevant time period.  In addition, the finger joint involved is a minor joint, and there is no indication that there was involvement of a group of minor joints or equivalent impairment during the relevant time period to suggest an increase under Diagnostic Code 5003.

As such, the date of entitlement is later than the date of receipt of the increased evaluation claim.  The exception to the general effective date rule is not applicable here, as it was not factually ascertainable in the year prior to the February 2009 claim that the Veteran's right fifth finger disability met the criteria for a 10 percent evaluation.  Accordingly, the Board concludes that May 11, 2010, is the proper effective date for the increased 10 percent evaluation for the Veteran's right fifth finger disability.  As the weight of the evidence is against the Veteran's claim for an earlier effective date, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).











ORDER

Entitlement to an effective date earlier than May 11, 2010, for the grant of a 10 percent evaluation for degenerative joint disease of the fifth digit of the right hand, with strain, dominant extremity, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


